DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the “Related Applications” section of the Specification it is suggested that applicant include applicant’s  application of 15/344,666 that is now US Patent No. 10, 588,359.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, the recitation in element (c) of "one or more one support arms” lacks clarity. It 

appears that the recitation should read - - one or more support arms - - .

In regard to claim 3, line 1,  the recitation of "one or more one support arms” lacks clarity.  It 

appears that the recitation should read - - one or more support arms - - .

Regarding claim 13, the recitations of "the average thickness" lack antecedent basis.  It appears that the 

recitation should read - - an average thickness - - .

In regard to  claim 13, the recitation of "the one or more support members” lacks charity.    Claim 1 

previously Introduced   "one or more support arms".   Therefore it appears that this recitation in claim 

13 should read and  is interpreted as "the one or more support arms”.

In regard to  claim 14, the recitations of "the average thickness" lack antecedent basis. It appears that  

 these recitations should read and are interpreted as "an average thickness".

In regard to claim  14, the recitation of  "the one or more support members" lacks clarity.

 Claim 1 previously introduced "one or more support arms".   It appears that this recitation in claim 14 

should read and it interpreted as "the one or more support arms".

In claim 20,  line  9, “brassier” should read - - brassiere - - .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,15 and 17  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Goldman (US 3,446,213 A).


In regard to  claim 1, Goldman discloses a graticulate support member (support member 130 including a 



(a)    an outer perimeter (100; Fig 17; col 10, In 23-32, 39-43);

(b)    a graticulate matrix portion {including generally vertical members 178 between 104 and 103 and 

members of a mesh material extending over members 178, collectively; Fig 17: col 10, In 25-32, 35-3S), 

wherein the graticulate matrix portion comprises:

(i)    a first longitudinal rib (a first, leftmost, generally vertical member 176 between 104 and 108; Fig 17; 

col 10, in 25-32) extending from a top portion of the outer perimeter (portion 108 of 100; Fig 17) to a 

bottom portion of the outer perimeter (portion 104 of 100; Fig 17);

(ii)    an opposed second longitudinal rib (a second, rightmost, generally vertical member 176 between 

104 and 106; Fig 17; col. 10, In 25-32) extending from the top portion of the outer perimeter (portion 

108 of 100; Fig 17) to the bottom portion of the outer perimeter (portion 104 of 100; Fig 17};



(iii)   a plurality of interlacing members (members of a mesh materiel extending over elements 176, not 

shown in Fig 17; col. 10, in 35-39) connected to and disposed between the first longitudinal rib (the first, 

leftmost, generally vertical member 178 between 104 arid 108: Fig 17) and the second longitudinal rib 

(the second, rightmost, generally vertical member 176 between 104 and 108; Fig 17; col. 10, in 35-

39); (o) one or more support arms (first and second generally horizontal members 176 between 104 and 

124; Fig 17; col 10, In 25-32} extending from the outer perimeter (portion 104 of the outer perimeter 

100; Fig 17) to at least one of the first longitudinal rib and the second longitudinal rib (to each of the first 

and second longitudinal ribs, the vertical members 178 between 104 and 10B; Fig 17).

In regard  claim 2, Goldman discloses the graticulate support member of claim 1, comprising:

at least one gap (a first gap between 106 and a first, higher, generally horizontal member 176 between 



between 104 and 124; Fig 17) located between the outer perimeter (100) and the one or more support 

arms (first and second generally horizontal members 176 between 104 and 124; Fig 17; col 10, In 25-32), '

In regard to  claim 3, Goldman discloses the graticulate support member of claim 2, wherein the one or 

more support arms is at least two support arms (first and second generally horizontal members 176 

between 104 and 124; Fig 17; 00! 10, In 25-32); wherein a first support arm (3 first, higher, generally 

horizontal member 176 between 104 and 124) extends from a first portion of the outer perimeter 

(portion 104 of perimeter 100; Fig 17) to the first longitudinal rib (the first, leftmost, generally vertical 

member 176 between 104 and 108; Fig 17); and

wherein a second support arm (a second, lower, generally horizontal member 176 between 104 and 

124; Fig 17) extends from a second portion of the outer perimeter (portion 124 of perimeter 100; Fig 17) 

to the second longitudinal rib (the second, rightmost, generally vertical member 176 between 104 and 

108; Fig 17).

In regard to  claim 4, Goldm.an discloses the graticulate support member of claim 3, wherein the at least 

two support arms (first and second generally horizontal members 178 between 104 and 124; Fig 17) 

define at least two gaps (two gaps including a first gap between 106 and a first, higher, generally 

horizontal member 176 between 104 and 124 and a second gap between 104 and a second, lower, 

generally horizontal member 176 between 104 and 124; Fig 17), wherein 3 first gap is located proximal 

the first longitudinal rib (a first gap between 108 and the first, higher, generally horizontal member 176 

between 164 and 124, at least a portion of the gap being proximate to the first longitudinal rib Including 

the leftmost generally vertical member 176 between 104 and 103; Fig 17), and wherein a second gap is 

located proximal the second longitudinal rib (3 second gap between 104 and the second, lower, 

generally horizontal member I7g between 104 and 124, at least a portion of the gap being proximate to 

the second longitudinal rib including the rightmost generally vertical member 176 between 104 and 108; 

Fig 17).

In regard to  claim 5, Goldman discloses the graticulate support member of claim 4, wherein the first gap 

(between 108 and the first, higher, generally horizontal member 176 between 104 and 124; Fig 17) is 

located proximal 3 first top portion of the outer perimeter (proximate portion 108 of perimeter 160: Fig 

17).

In regard to  claim 6, Goldman discloses the graticulate upper member of claim 5 and  wherein the 

second gap (between 104 and She second, lower, generally horizontal member 176 between 104 and 

124; Fig 17) is located proximal the bottom portion of the outer perimeter (proximate portion 104 of 

perimeter 100; Fig 17).
 



In regard to claim  7, Goldman discloses the graticulate support member of claim 6, wherein a third gap 

(a gap between the two supped arms, the generally horizontal members 176 between 104 and 124: Fig 

17) is located proximal to the second gap {adjacent to the second gap, located between 104 and the 

second, lower, generally horizontal member 176 between 104 and 124; Fig 17}, the second 

longitudinal rib {a portion of the third gap is adjacent the second longitudinal rib, the rightmost, 

generally vertical member 176 between 104 and 108: Fig 17), and a second top portion of the outer 

perimeter (a portion of the third gap is adjacent to the portion 124 of perimeter 100; Fig 17).

In regard to  claim 8, Goldman discloses the graticulate support member of claim 1, wherein the 

graticulate support member comprises a variable thickness (because Site interlacing members, the 



both a member 176 and mesh are thicker than portions of graticulate support member in the gaps 

between members 176, which only include mesh; Fig 17; col 10, In 35-39).

In regard to  claim 15, Goldman discloses the graticulate support member of claim 1,  wherein at least 

one of the first longitudinal rib (the first, leftmost, generally vertical member 176 between 104 and 105; 

Fig 17) and the second longitudinal rib (the second;, rightmost, generally vertical member 178 between 

104 and 168; Fig 17: col 10, in 35-39) comprise a crescent shape (each of the first and second 

longitudinal ribs are curved like a crescent; Fig I7).

In regard  claim 17, Goldman discloses the graticulate support, member of claim 16, wherein the 

graticulate matrix portion is asymmetrical about a horizontal axis (Fig 17 - a horizontal axis extending 

through a midpoint of the support member yields an asymmetrical profile, including a convex edge 104 

along a bottom region in contrast to a concave edge 124 along a top region).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US  US 3.446,213  A) .
In regard to claim  3, Goldman discloses the graticulate support member of claim 8, but Goldman fails to 

disclose, in the embodiment of Fig 17, wherein at least some of the plurality of interlacing members 

comprise a variable thickness.

However, Goldman discloses in the embodiment of Fig 7 and S, a support member (C; Fig 7, 3; col. 5, in 

18-19) including a body (31, 32,33 collectively; Fig 7, 9; col S, In 20-24) having a material that varies in 

thickness {generally from cups 32, 33 toward portion 31; cot 5, In 38: -45).   Accordingly,  it would have 

been obvious to a person with ordinary skill in the art to modify Goldman to include the plurality of 

interlacing members with a variable thickness such that a strength of the support member is enhanced 

in certain regions.

In regard to  claim 14, Goldman discloses the graticulate support member of claim 8, but Goldman fails 

to disclose wherein an average thickness of the one or more support arms is larger than an average 

thickness of the outer perimeter.

However, it would have been obvious to a person with ordinary skill in the art, practicing routine 

experimentation and design techniques, to modify the thickness of the support arms relative to the 

outer perimeter in order to provide the support arms with a particular stiffness as desired or necessary 

to fit a particular purpose.

In regard to claim  18, Goldman discloses the graticulate support member of claim I5, but Goldman fails 

to explicitly disclose wherein the graticulate matrix portion is symmetrical! about a vertical axis.

However, it would have been  obvious to a person with ordinary skill in the art  practicing routine 

experimentation and design techniques, to provide the graticulate matrix portion as symmetrical about 

a vertical axis through a midpoint of the support member such that approximately equal support can be 

provided on each side of the support member.

Claims  10-13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US  US 3.446,213  A)  in view of Gimble (US 2007/0026766 A1). 

In regard to  claim 10,  Goldman discloses the graticulate support member of claim 8, but Goldman fails 

to disclose wherein at least one arm of the one or more support arms comprises a variable thickness.

Gimble discloses a similar support member {100; Fig 1; para [0612]) including a plurality of support arms 

{106, 108, 110; Fig 1; para (0013;) that include a variable thickness (Including a thicker region 402 and a 

thinner region 404; Fig 4A-4B; para [0016]). it would have been obvious to a person with ordinary skill in 

the art to modify Goldman to Include the support arms including a variable thickness, as taught by 

Gimble, in order to decrease the weight of the support member.

In regard to  claim 11, Goldman discloses the graticulate support member of claim 8, wherein the 

graticulate support member composes at least one maximum thickness portion {at portions of the 

graticulate support member that include both a member 176 and mesh; col 16, In 35-39) and at least 

one minimum thickness portion (at portions of the graticulate support member in the gaps between 

members 178, which only include mesh; Fig 17; col. 10, In 35-39); but Goldman fails to disclose:

wherein the at least one maximum thickness portion is associated with either the outer perimeter or the 

graticulate matrix portion; wherein the at least one minimum thickness portion is associated with the 

other of the outer perimeter end the graticulate matrix portion. Gimble discloses a similar support 

member (100; Fig 1; para [6012]) including on outer perimeter (102, 104 collectively; Fig 1; para 

[0012]; end a material (302. 304, ,306 collectively; Fig 3; para [0015]) that varies in thickness from a 

maximum thickness portion (at 304; Fig 3; para [0015]) to a minimum thickness portion {at outer 

perimeter portion 104; Fig 3; para [0015]).   Accordingly,  it would have been obvious to a person with 

ordinary skill in the art to modify' Goldman to include a maximum thickness portion associated with the 

graticulate matrix portion of Goldman distal from the minimum thickness portion associated with the 

outer perimeter, as taught by Gimble, in order to provide greater flexibility of the support member 

nearest the outer perimeter.


In regard to claim  12, Goldman and Gimble disclose the graticulate support member of claim 11, but 

Goldman fails to disclose wherein the  variable thickness comprises a radial monotonic decrease in 

thickness from the at least one maximum thickness portion to the at least one, minimum thickness 

portion.

Gimble discloses a similar support member (100; Fig 1; para [0012]) including an outer perimeter (102, 

104 collectively; Fig 1; para [0012]) and a material (302, 304, 306 collectively; Fig 3; para [0015]) that 

varies in thickness from a maximum thickness portion (at 304; Fig 3; para [0015]) to a minimum 

thickness portion (at outer perimeter portion 104; Fig 3; para [0016]; although Gimble fails to explicitly 

disclose the variable thickness Including a radial monotonic decrease in thickness from the maximum to 

the minimum portions.



experimentation and design techniques, to modify Goldman to Include the variable thickness including 

the claimed decrease in thickness from the maximum to the minimum thickness in order to provide a 

configuration of the support member having a particular stiffness or flexibility as desired or necessary to 

fit a particular purpose.

In regard to  claim 13, Goldman discloses the graticulate support member of claim 8, hut Goldman falls 

to disclose wherein an average thickness of the graticulate matrix portion is larger than an average 

thickness of the one or more support arms.

Gimble discloses a similar support member (100; Fig T, para [0012]) including an outer perimeter (102, 

104 collectively; Fig 1; para [0012]) and a matrix {302. 304, 305 collectively; Fig 3; para [0015]) that 

varies in thickness from a maximum thickness portion (at 304; Fig 3; para [0015]) to a minimum 

thickness portion (at outer perimeter portion 104; Fig 3; para [0015]), the support member (100) further 

including a plurality of support arms (106, 108, 110; Fig 1; para [0013]) that inducts a variable thickness 

(including a thicker region 402 and a thinner region 404; Fig 4A-48; para [0016]), .an average thickness 

of the matrix (Including only layer 502; Fig 5; pars [0015]) being larger than an average thickness of the 

support arms (106 shown in Fig 5).


Accordingly,  it would have been obvious to a person with ordinary skill in the art to modify Goldman to 

include the average thickness of the graticulate matrix portion larger than an average thickness of the 

one or more support arms, as taught by Gimble,  such that the thicker matrix can assist in hiding tire 

support arms from view.







Allowable Subject Matter
Claim 18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 18, Goldman discloses the graticulate support member of claim 1, but Goldman fails 

to disclose the graticulate support member comprising:

a positioning arm connected to the outer perimeter, wherein the positioning arm extends away from 

the graticulate matrix portion.

Claim 20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. None of the cited references, alone or in combination, disclose the method steps of making a brassiere cup  by additively manufacturing a polymer based graticulate support member that is polymer based and that comprises a breast support portion with a plurality of angled interlacing member disposed between arcuate edges of the support member and then positioning the support member between a first and second cover and into a brassiere cup and then attaching a biometric sensor to at least one of the first cup cover, the second cup cover or the polymer based graticulate support member as in claim 20. 


Claim 19 is  are allowed.

Claim 19 is allowable over the prior art since none of the cited references, alone or in combination, 

discloses the graticulate support       cup for a  garment comprising a first and second cup cover that is of 

a polymer based graticulate support member disposed between the first and second cup covers wherein 



members disposed between arcuate edges of the graticulate support member and wherein the support 

member comprises a biometric sensor. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GLORIA M HALE/Primary Examiner, Art Unit 3732